UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6139


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VALLIA CAROLYN FRIEND,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:99-cr-00201-REP-3; 3:13-cv-00656-REP)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vallia Carolyn Friend, Appellant Pro Se. Brian R. Hood, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vallia       Carolyn   Friend        seeks    to    appeal      the   district

court’s    order    dismissing       as     successive      her      28    U.S.C.    § 2255

(2012) motion.           The order is not appealable unless a circuit

justice    or    judge    issues   a      certificate      of    appealability.         28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.    Cockrell,         537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Friend has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense    with       oral   argument       because       the       facts    and    legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3